Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant's election with traverse of group III, claims 2-9, 12-16 and 22-28 in the reply filed on 01/23/22 is acknowledged.  Applicant’s election for group I, composition claims was without traverse and Applicants have changed composition to be dependent from method claims as method claims. Applicant’s election of Bakuchiol as reading on the claimed structure I and ethyl linoleate is also acknowledged.
The traversal is for group II and on the ground(s) that mode of operation is same as that of group III that is method of repairing skin.  This is not found persuasive because endocannabinoid system has been known as a regulator of immune system, immune homeostasis in the gut, homeostatic role by controlling several metabolic functions such as energy storage and nutrient transport, see Acharya et al. (PNAS | May 9, 2017 | vol. 114 | no. 19 | 5005–5010). Therefore claims drawn to a method of regulating endocannabinoid system is distinct from a method of improving skin health and differ in mode of operation and effect and are not obvious variant of record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-7 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/election there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/23/22.

Claim Rejections - 35 USC § 112, indefiniteness 

	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 8-9, 12-16 and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 22 recites the limitation “especially a triglyceride” which makes the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-9, 12-16 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al. (US PG Pub. 2009/0137534) in view of Gyeong et al. (Gyeong- A-KO et al. (Korean journal of physiology and pharmacology, vol. 22, no. 1, page 53-61, presented in IDS).

the skin disorder to be treated is acne, see claims 12-13. The reference teaches additives and skin actives can be added such as anti-inflammatory agents and antioxidants, see [0051].
Chaudhury does not teach use of ethyl linoleate, a linoleic component as claimed.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized ethyl linoleate into the skin treating cosmetic composition/method of Chaudhury et al. One of ordinary skill would have been motivated to do so because Chaudhury teaches bakuchiol for treating acne and suggests use of additives such as antioxidants, anti-inflammatory agents or skin active agents and Gyeong teaches use of ethyl linoleate as a specific anti-inflammatory agent that helps in treating acne. Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. Moreover, where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in some way more effective or in some way different than any single member of that combination in order to rebut that prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). Regarding the weight ratio of bakuchiol and ethyl linoleate, both the references provide generic amounts for treatment of skin health or anti-acne, therefore manipulation of the amounts for optimum anti-acne effect would be .
Claims 2-5, 8-9, 12-16 and 22-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jia et al. (US PG Pub. 2006/0251749 A1) in view of Gyeong et al. (Gyeong- A-KO et al. (Korean journal of physiology and pharmacology, vol. 22, no. 1, page 53-61, presented in IDS).
  Jia discloses specific topical formulations suitable for delivery of the isolated bakuchiol in ointment, cream and gel.  See [0082-90].  The reference teaches “the specific dose is calculated according to the approximate body weight of the host" and further optimized by one of ordinary skill in the art, see [0083] and [0090]. Jia teaches purified bakuchiol substantially free of furanocoumarin impurities which include psoralen and isopsoralen, see [0040-44].  The bakuchiol is obtained and isolated from psorlea genus of plants, see [0029].   The reference teaches the bakuchiol is highly pure (99%) bakuchiol and free of furanocoumarins, see [0061]. Bakuchiol reads on the claimed formula I. Jia discloses the utility of using thus obtained bakuchiol in compositions and formulations for the prevention and treatment of various COX and LOX mediated diseases or conditions, which include inflammatory skin conditions such as acne, psoriasis, erythema, etc., see [0070-0071]. The reference teaches that the ointment, 
Jia does not teach use of ethyl linoleate, a linoleic component as claimed.
Gyeong et al. that ethyl linoleate can be used to prepare compositions for treatment of skin conditions, see abstract. Gyeong teaches ethyl linoleate is an antibacterial and anti-inflammatory agent and is clinically proven to be an effective anti-acne agent. The reference teaches ethyl linoleate is useful as a safe whitening agent in cosmetic and a potential therapeutic agent for reducing skin hyperpigmentation in clinics, see abstract and page 54, third paragraph.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized ethyl linoleate into the skin treating cosmetic composition/method of Jia et al. One of ordinary skill would have been motivated to do so because Jia teaches bakuchiol for treating skin disease such as psoriasis, erythema and acne and Gyeong teaches use of ethyl linoleate as a specific anti-inflammatory agent that helps in treating skin disease such as acne. Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. Moreover, where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in some way more In re Dial, 140 USPQ 244 (C.C.P.A. 1964). Since the references provide for treatment of skin health or improvement in skin disease, the amount used in the references would necessarily be effective to inhibit FAAH, MAGL or FABP-5. Regarding the weight ratio of bakuchiol and ethyl linoleate, both the references provide generic amounts for treatment of skin health or anti-acne, therefore manipulation of the amounts for optimum anti-acne effect would be within purview of an artisan of ordinary skill.
  				Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612